DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the single adhesive patches" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2-3, 5, 7, 9, 10, 12-16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keeton (US 2009/0169282).
Keeton disclose the following claimed limitations:
* Re clm 2, a label/100, 1000/ (Abst., para 0031, figs 1A & 1B);
* a single adhesive patch/1002/ on a select side of the label that covers at least approximately 50% but less than approximately 85% of the second side and that is at least partially horizontally and partially vertically centered on the second side, wherein the single adhesive patch is the only adhesive on the select side of the label/1000/ (para 0066, fig 10)

* Re clm 3, a thermal coating on an opposite side of the label from the select side of the label for imaging the opposite side with custom indicia by a thermal printer (para 0031-0033, figs 1A, 1B). 

* Re clm 5, wherein the label is one of a plurality of labels wound in a roll (paras 0071-00173, figs 13, 14).

* Re clm 6, wherein the single adhesive patch comprises at least one void area that is devoid of any adhesive material (paras 0066-0068, figs 10-12). 

* Re clm 7, wherein the at least one void area comprises a plurality of void areas arranged in a striped or grooved pattern (para 0067, fig 11).



* Re clm 10, wherein the single adhesive patch covers at least approximately 50% of the select side of the label with the at least one void area but an amount of adhesive associated with the single adhesive patch covers less than approx. 50% of the select side of the label (fig 10).

* Re clm 12, a label
* a single adhesive patch one a backside of the label, wherein the single adhesive patch comprises the only adhesive on the backside of the label, wherein the single adhesive patch comprises one or more void areas that are devoid of adhesive, wherein the single adhesive patch covers over approximately 50% of a total surface area of the backside of the label (fig 10).

* Re clm 13, wherein the single adhesive patch comprises a first amount of adhesive that is continuous on the backside from a second amount of adhesive that is discontinuous from the first amount of adhesive and that is separated from the first amount of adhesive by the one or more void areas (fig 10).

* Re clm 14, wherein a total coverage area of the first amount of adhesive and the second amount of adhesive is less than approximately 50% of the total surface area but the single adhesive patch when combined with the one or more void areas is over approximately 50% of the total surface area (fig 10).



* Re clm 16, wherein the one or more void areas comprise multiple void areas (fig 10).
* Re clm 18, wherein the single adhesive patch covers less than approximately 83% of the total surface area of the backside of the label (fig 10).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 8, 11 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeton (US 2009/0169282) in view of Anderson et al. (US 2017/0124920).
Keeton disclose all of the claimed limitations except for the following:
* Re clm 4, a release coating overlaid on at least a portion of the thermal coating of the opposite side.

* Re clm 8, wherein the at least one void area comprises a single void area that surrounds a discontinuous amount of adhesive situated at a center of the single void area and wherein the single void area is surrounded by a larger amount of adhesive that the discontinuous amount of adhesive within the single adhesive patch.

* Re clm 11, wherein adhesive of the single adhesive patch is a pressure sensitive adhesive.

Anderson et al. (US 20170124920) disclose the following claimed limitations;
* Re clm 4, a release coating/108/ overlaid on at least a portion of the thermal coating of the opposite side (para 0046, fig 3).

* Re clm 8, wherein the at least one void area comprises a single void area that surrounds a discontinuous amount of adhesive situated at a center of the single void area and wherein the single void area is surrounded by a larger amount of adhesive that the discontinuous amount of adhesive within the single adhesive patch (paras 0034-0036, fig 1C).

* Re clm 11, wherein adhesive of the single adhesive patch is a pressure sensitive adhesive (paras 0001, 0025, 0026, 0041, 0063, figs 1, 2 & 5).

* Re clm 17, wherein the multiple void areas are arranged in a pattern within the single adhesive patch (paras 0028-0037, figs 1B, 1C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a release coating overlaid on at least a portion of the thermal coating of the opposite side.; wherein the at least one void area comprises a single void area that surrounds a discontinuous amount of adhesive situated at a center of the single void area and wherein the single void area is surrounded by a larger amount of adhesive that the discontinuous amount of adhesive within the single adhesive patch.; wherein adhesive of the single adhesive patch is a pressure sensitive adhesive.; and wherein the multiple void areas are .
Allowable Subject Matter
8.	Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 20-21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication With The USPTO
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853